In an action to recover damages for *632personal injuries, the defendant appeals from an order of the Supreme Court, Kings County (Ruchelsman, J.), dated July 19, 2005, which denied her motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
Contrary to the Supreme Court’s determination, the defendant demonstrated “good cause” for the late filing of her motion for summary judgment (Gonzalez v 98 Mag Leasing Corp., 95 NY2d 124, 129 [2000]; see Herrera v Felice Realty Corp., 22 AD3d 723 [2005]; Kunz v Gleeson, 9 AD3d 480 [2004]; cf. Brill v City of New York, 2 NY3d 648 [2004]). However, the defendant failed to establish her prima facie entitlement to summary judgment. The defendant did not come forward with expert medical evidence, in admissible form, to support her claim that there was a lack of a causal connection between the subject accident and all of the alleged injuries (see Alvarez v Prospect Hosp., 68 NY2d 320 [1986]; Johnson v Ladin, 18 AD3d 439 [2005]; Ilardi v Inte-Fac Corp., 290 AD2d 490 [2002]). Under the circumstances, it is unnecessary to consider whether the plaintiff’s papers in opposition were sufficient to raise a triable issue of fact (see Winegrad v New York Univ. Med. Ctr., 64 NY2d 851, 853 [1985]; Smith v City of New York, 288 AD2d 369 [2001]; Sipourene v County of Nassau, 266 AD2d 450 [1999]). Prudenti, P.J., Krausman, Mastro and Fisher, JJ., concur.